Exhibit 10.j

AMENDMENT
TO
THE TORO COMPANY DEFERRED COMPENSATION PLAN

(FORMERLY KNOWN AS

THE TORO COMPANY

SUPPLEMENTAL RETIREMENT PLAN)

This Amendment is made to The Toro Company Supplemental Retirement Plan (herein
renamed The Toro Company Deferred Compensation Plan), as previously amended and
restated effective July 27, 1998 (the “Plan”).  All defined terms shall have the
meanings set forth in the Plan.  This Amendment is effective as of January 1,
2005, unless otherwise indicated herein.  In no event will this Amendment apply
to any amounts earned and vested as of December 31, 2004.  All provisions of the
Plan not amended by this Amendment shall remain in full force and effect.

1.                                      Effective October 16, 2006, Section 3.1
shall be amended to read as follows:

3.1          Deferral Election

A Participant may elect to defer Compensation for a calendar year by completing
and submitting a deferral election on a form provided by the Company.  Except as
provided in the following sentence, such election must be submitted to the
Director or the Assistant Corporate Secretary by December 31 to be effective for
the following year.  Notwithstanding the foregoing, an election to defer
incentive compensation under a Company incentive compensation plan must be made
on a fiscal year basis.  A Participant may elect to defer incentive compensation
by completing and submitting a deferral election by the last day of the
Company’s fiscal year immediately preceding the fiscal year in which the
services to which the incentive compensation relate are performed.  An election
shall remain in effect until revoked or revised by the Participant by a written
election delivered to the Director or the Assistant Corporate Secretary.  An
election shall take effect as of January 1 of the year following the year in
which it is received, or as of the first day of the Company’s fiscal year
following the fiscal year in which it is received.

A Participant shall not be eligible to defer Compensation for any calendar year
or incentive compensation for any fiscal year following the year in which he or
she no longer satisfies the eligibility requirements of this Plan, unless the
Committee in its discretion permits such a deferral.


--------------------------------------------------------------------------------




2.             Effective October 16, 2006, Section 4.1 shall be amended to read
as follows:

4.1          Earnings Rate

(a)           Amounts held in an account maintained for a Participant shall be
credited with earnings (which may include losses in principal value) at a rate
and in a manner authorized by the Committee from time to time; provided that
beginning January 1, 2007, and until changed by subsequent action of the
Committee, the earnings rate for all Participants (except as otherwise provided
in (b) below) shall be based on a Participant’s selection from the following
funds:

American Century Large Company Value
American Funds Growth Fund of America
Artisan Mid Cap
Fidelity Diversified International
ICM Small Company
JPMorgan Mid Cap Value
JPMorgan Prime Money Market Fund
STI Class Small Cap Growth
Vanguard Total Bond Index
Vanguard Institutional Index

Prior to a Change in Control, the method for determining the earnings rate may
be changed at any time, at the discretion of the Committee.  After a Change in
Control, the Trustee shall have authority to change the method for determining
the earnings rate.

(b)           Notwithstanding the foregoing provisions in paragraph (a) above,
all current Participants shall be given a one-time election, until October 31,
2006, to:

(i)                                     Allocate all funds in all accounts, past
and future, so that the earnings rate is based on The Toro Company Stable Return
Fund Measure; or

(ii)                                  Allocate all funds in all accounts, past
and future, so that the earnings rate is based on the rate of return from one or
more of the funds provided for in (a) above.

If such a Participant does not make an election, the earnings rate applicable to
all of such Participant’s accounts, past and future, shall be based on the
Stable Return Fund Measure.

3.                                      Effective October 16, 2006, the first
paragraph of Section 5.2 shall be amended to read as follows:

Except as provided in Sections 5.3, 5.4, 5.5, and 5.6 hereof, the amount of the
Participant’s deferred compensation account shall be distributed on the
Participant’s retirement, resignation or termination from employment with the
Company, or on the disability or death of the Participant, whichever occurs
first.  Distributions shall be made


--------------------------------------------------------------------------------




in accordance with the Participant’s distribution election most recently filed
with the Director or Assistant Corporate Secretary; provided, that any election
filed one year or less before the date of the Participant’s retirement,
resignation or termination of employment shall be disregarded.

4.                                      Section 5.3 shall be amended to read as
follows:

5.3          Early Distributions

A Participant may irrevocably elect to receive a distribution of all or a
portion of the Participant’s account prior to retirement, resignation or
termination of employment with the Company by submitting a proper form of
distribution election to the Company; provided, however, that such election
shall be made not later than two years prior to the Plan Year in which the early
distribution is to be made and provided further that the election is subject to
approval by the Committee.  Distributions under this Section shall be paid in a
lump sum.

5.                                      Effective October 16, 2006, a new
Section 5.9 shall be added as follows:

5.9          Limitation on Election of Distribution Method

Effective January 1, 2008, a Participant may change his or her election only one
time after making an initial election with respect to distributions under this
Plan.

6.             A new Section 6.5 shall be added as follows:

6.5          Section 409A

The Plan is intended to comply with Section 409A of the Code and any official
regulations or other guidance issued thereunder, to the extent Section 409A is
applicable to the Plan.  Notwithstanding any other provision of the Plan, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intention, and shall be deemed to be amended (and any deferrals and
distributions thereunder shall be deemed to be modified) to the extent the
Company deems necessary to comply with Section 409A and any official regulations
or other guidance issued thereunder and to avoid (a) the predistribution
inclusion in income of amounts deferred under the Plan and (b) the imposition of
any additional tax or interest with respect thereto.

7.                                      Effective October 16, 2006, the name of
the Plan is changed to “The Toro Company Deferred Compensation Plan,” and all
references to the Plan shall be modified accordingly.


--------------------------------------------------------------------------------




*  *  *

The Company has caused this Amendment to be executed on the date indicated
below.

 

 

THE TORO COMPANY

 

 

 

 

 

 

 

 

 

Dated:

  12/19/2006

 

By:

/s/ J. Lawrence McIntyre

 

 

 

 

  Its: Vice President, Secretary and General Counsel

 


--------------------------------------------------------------------------------